UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-6897


ROGER LEE DEAL, SR.,

                Plaintiff - Appellant,

          v.

SERGEANT O’NEILL; OFFICER OXINDINE; UNKNOWN OFFICER; NORTH
CAROLINA DEPARTMENT OF CORRECTIONS,

                Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:13-cv-00552-CCE-JEP)


Submitted:   September 25, 2014          Decided:   September 30, 2014


Before WILKINSON and AGEE, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Roger Lee Deal, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Roger    Lee    Deal,    Sr.,       appeals   the    district    court’s

order denying his request for an injunction and other relief and

warning him that any further filings would result in sanctions.

We   have   reviewed     the     record    and     find   no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      Deal    v.   O’Neill,    No.       1:13-cv-00552-CCE-JEP        (M.D.N.C.

June 4, 2014).       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this   court      and   argument       would   not    aid   the   decisional

process.



                                                                             AFFIRMED




                                           2